PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,653,376
Issue Date: 2014 Feb 18
Application No. 12/462,495
Filing or 371(c) Date: 4 Aug 2009
Attorney Docket No. SEF001 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.378(b), filed February 1, 2022 and supplemented February 7, 2022, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent. 

The petition is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 USC 704.

The patent expired February 21, 2018, for failure to timely pay the 3.5 year maintenance fee not later than February 20, 2018. The window for payment of the 7.5 year maintenance fee opened February 18, 2021. The 7.5 year maintenance fee was due with a surcharge on August 19, 2021. The last day to pay the 7.5 year maintenance fee with a surcharge was February 18, 2022.

Each petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. See also MPEP 2590.

The petition lacks items 1-3 above.

With regard to item (1), a statement of unintentional delay has not been made regarding the 7.5 year maintenance fee, which was due not later than February 18, 2022. A review of the record indicates that petitioner did not attempt to pay the 7.5-year maintenance fee prior to the expiration of the window for payment thereof. Additionally, the petition does not request payment of the 7.5 year maintenance fee. As such, the payment of the 7.5-year maintenance fee is also delayed.
If petitioner has proof that an attempt was made to timely pay the 7.5 year maintenance fee, with a surcharge, if required, prior to the expiration of window for acceptance of the 7.5 year maintenance fee, such evidence may be submitted with a renewed petition.

A statement that the delay in payment of the maintenance fee was unintentional is required with respect to each delayed maintenance fee payment. In this regard, the petition requests acceptance of a delayed 3.5 year maintenance fee but makes no reference to the 7.5 year maintenance fee, receipt of which is also now delayed.

With regard to item (2) the appropriate maintenance fees has not been submitted. Currently, the maintenance fees due are the 3.5 and 7.5-year undiscounted entity maintenance fees. The petition authorizes the Office to charge the amount due for the 3.5 year maintenance fee. However, the 7.5 year maintenance fee was due not later than February 18, 2022. No authorization to charge the 7.5 year maintenance fee has been provided. As such, submission of the fee due for payment of the delayed 7.5 year maintenance fee payment is also required to maintain the patent in force. The 7.5 year maintenance fee is $3,760 for an undiscounted entity. Petitioner must submit the required fee payment or authorization to charge the fee to counsel’s deposit account with a renewed petition.

The fee for the 3.5 year maintenance fee ($2,000) has been charged to counsel’s deposit account as authorized.

Regarding item (3), payment of the appropriate petition fees have not been submitted. As authorization to charge the 7.5 year maintenance fee has not been provided was not provided prior to the expiration of the window for payment of the 7.5 year maintenance fee, a petition is required to accept delayed payment of the 7.5 year maintenance fee. A separate petition fee is required to accept each delayed maintenance fee payment. Currently, the petition fees dues are: $2,100 for the undiscounted entity petition fee for the delayed payment of the 3.5 year maintenance fee and, additionally, $2,100 for the undiscounted entity petition fee for the delayed payment of the 7.5 year maintenance fee. The $2,100 fee for the delayed acceptance of the 3.5 year maintenance fee has been received, but the $2,100 payment for the delayed acceptance of the 7.5 year maintenance fee has not been paid and is required. 

Petitioner has provided an adequate explanation that the delay in payment of the maintenance fee(s) was unintentional as a result of applicant forgetting to pay the maintenance fee(s).

It is noted that the signature on the petition has only the attorney’s last name. 37 CFR 1.34 states, in pertinent part, that when a practitioner is acting in a representative capacity, any paper signed by the practitioner must set forth his or her registration number, his or her name and signature. As such, in future filings in a representative capacity, the practitioner’s signature should include his or her full name, as well as the practitioner’s registration number and signature.


Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

By internet:	EFS-Web1

Any questions concerning this decision may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).